Citation Nr: 0431882	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  98-15 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite, to include peripheral neuropathy, cold 
sensitization, arthritis, circulatory problems, a fungal 
infection, and chronic night pain.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a left hip 
disorder.

5.  Entitlement to service connection for a left hand 
disorder.

6.  Entitlement to service connection for skin cancer, 
claimed as a residual of frostbite.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in June and November of 1998.

This matter was previously before the Board in decisions 
issued in May 2000 and June 2002.  The veteran appealed both 
decisions, and, following a February 2003 United States Court 
of Appeals for Veterans Claims (Court) order granting a joint 
motion for remand of the Secretary of Veterans Affairs and 
the veteran, the Board remanded this case back to the RO in 
September 2003 and April 2004.  The case has since been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's claimed peripheral neuropathy, cold 
sensitization, arthritis, circulatory problems, a fungal 
infection, and chronic night pain, reportedly incurred as 
residuals of frostbite, have been shown to be etiologically 
related to service.

3.  The veteran's current low back disorder has been shown to 
be etiologically related to service.

4.  The veteran's current left knee disorder has been shown 
to be etiologically related to service.

5.  The veteran's current left hip disorder has been shown to 
be etiologically related to service.

6.  The veteran's current left hand disorder has been shown 
to be etiologically related to service.

7.  There is no competent medical evidence showing a 
diagnosis of skin cancer.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy, cold sensitization, arthritis, 
circulatory problems, a fungal infection, and chronic night 
pain, claimed as incurred as residuals of frostbite, were 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2003).

2.  A low back disorder was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

3.  A left knee disorder was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

4.  A left hip disorder was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

5.  A left hand disorder was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

6.  Skin cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.

Following the Board's recent remands, efforts have been made 
for the veteran to be afforded VA examinations addressing his 
claimed disorders.  However, he has consistently failed to 
report for such examinations, most recently in May 2004.  The 
Board notes that VA's duty to assist the veteran is not a 
one-way street.  If  
a veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, in light of the veteran's failure 
to respond to the VA's efforts to assist him with the factual 
development of his claims, no further effort will be expended 
to assist him in this regard.  Rather, the claims will be 
decided on the basis of the evidence currently of record.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO described such evidence in a December 
2003 letter.  By this letter, the RO has also notified the 
veteran of exactly which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was further notified that he 
should submit any additional evidence that he had in support 
of his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the first AOJ adjudication of the veteran's claims 
predated the enactment of the VCAA.  The Board is, 
nevertheless, satisfied that the December 2003 VCAA letter 
fulfilled all VCAA requirements.  As such, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision, and 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, organic neurological 
disorders, and malignant tumors, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records indicate that he 
complained of left hip pain and a two-year-old left knee 
injury in June 1951.  An August 1951 record indicates that 
knee and hip x-rays were within normal limits.  The veteran 
was also treated for a left hand injury, with no evidence of 
a fracture on x-ray, in June 1953.  His separation 
examination was negative for any corresponding 
symptomatology.  The examination did reveal a one-inch 
traumatic scar of the left knee, reportedly from a 1948 
injury, and acneiform lesions of the trunk.

Subsequent to service, the veteran was first treated for low 
back pain, with questionable left sciatica, in November 1985, 
following a twisting injury in April 1985.  A subsequent 
record from the same month indicated possible foraminal 
stenosis, secondary to degenerative scoliosis.  A myelogram 
from January 1986 showed lumbar extradural defects at L3-L4 
and L4-L5.  A CT scan revealed narrowing and mild foraminal 
stenosis in the same region.  An EMG from April 1987 revealed 
bilateral L5 radiculopathies.  Also, a private evaluation 
from April 1987 revealed extension and flexion in both hips 
to be limited by pain, and the veteran had a left-sided limp.  
A diagnosis of rule out degenerative disease of both hips, 
more on the left, was rendered.

The veteran underwent a VA orthopedic examination in January 
2001.  This examination encompassed range of motion testing 
of the left wrist, but no specific abnormalities were noted.  
The examiner found that there was no conclusive evidence of 
frostbite from the record, and no determination could be made 
as to whether the veteran's diagnosed arthritis of the 
cervical spine was related to frostbite.

A May 2003 letter from Roger Wells, PA-C, who evaluated the 
veteran in March 2003, contains diagnoses of onychomycosis, 
Raynaud's phenomenon to the right hand, distal neuropathy 
with hypersensitivity to the right arm and hand, seborrhea on 
the scalp, severe osteoarthritis of the lumbar spine and 
cervical spine with radiculopathy into the right shoulder and 
arm, and hyperlipidemia.  Dr. Wells also noted "limited 
ranges of motion of bilateral knees secondary to 
osteoarthritis."  

In a January 2004 statement, Dr. Wells noted that, per 
request, he had reviewed the veteran's records and found that 
it was at least as likely as not that the veteran's left 
knee, hip, hand, and back conditions could be a result of 
exposure to severe cold weather and/or trauma during service.  
In this regard, Mr. Wells noted a review of recent x-rays of 
the veteran's joints showing arthritis.  Mr. Wells also 
described circulatory problems that were associated with 
pain, varicose veins, and phlebitis with secondary anemia.  
Also, the veteran's Raynaud's phenomenon resulted in 
increased pain and neuropathy at temperatures less than 55 to 
60 degrees.  This resulted in, at a minimum, moderately 
severe disabilities.

In April 2004, a statement was received from Daniel 
Harrahill, M.D., who is employed by the same clinic as Mr. 
Wells.  Dr. Harrahill stated that the veteran was exposed to 
brutally cold conditions during the Korean war and had 
"marked complications secondary to that."  Dr. Harrahill 
noted that the veteran had been evaluated by Mr. Wells in 
March 2004 and that his current disabilities of the knees, 
hands, hips, and back "essentially began at the time of his 
dismissal from the service."  Other current disorders 
included severe onychomycosis, osteoarthritis, and Raynaud's 
phenomenon.  Dr. Harrahill found that these disorders were 
exacerbated by the veteran's wartime exposure, and it was at 
least as likely as not that the veteran's current left knee, 
left hand, left hip, and back disorders were attributable to 
his "wartime hardship."  

As noted above, the veteran has not appeared for a VA 
examination to address the etiology of his disorders to date.  
The recently submitted opinions from Mr. Wells and Dr. 
Harrahill, however, indicate that the veteran has been 
diagnosed with all of his claimed disorders, except skin 
cancer, and that such disorders are all related to exposure 
to severe cold weather during service.  While the veteran was 
not diagnosed with any of these disorders until many years 
following service, Dr. Wells (an associate of Dr. Harrahill) 
noted that the veteran's prior medical records had been 
reviewed.  The Board is therefore compelled to attach great 
probative value to the opinions of Dr. Wells and Dr. 
Harrahill.  The Board also is aware that there is no medical 
evidence of record directly contradicting the opinions of 
these two medical professionals.

In view of the noted opinions in support of the veteran's 
claims, as well as the absence of medical evidence to the 
contrary, the Board has resolved all doubt in the veteran's 
favor as to the question of whether all of his claimed 
disorders, except skin cancer, are etiologically related to 
service.  Accordingly, service connection is granted for 
residuals of frostbite, to include peripheral neuropathy, 
cold sensitization, arthritis, circulatory problems, a fungal 
infection, and chronic night pain; a low back disorder; a 
left knee disorder; a left hip disorder; and a left hand 
disorder.  

To date, however, the veteran has not presented any medical 
evidence in support of his claim for service connection for 
skin cancer.  Currently, the only evidence of record 
supporting the veteran's claim is his own lay opinion, as 
indicated in multiple lay submissions.  The veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

As such, the claim for service connection for skin cancer 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).




ORDER

The claim of entitlement to service connection for peripheral 
neuropathy, cold sensitization, arthritis, circulatory 
problems, a fungal infection, and chronic night pain, 
incurred as residuals of frostbite, is granted.

The claim of entitlement to service connection for a low back 
disorder is granted.

The claim of entitlement to service connection for a left 
knee disorder is granted.

The claim of entitlement to service connection for a left hip 
disorder is granted.

The claim of entitlement to service connection for a left 
hand disorder is granted.

The claim of entitlement to service connection for skin 
cancer, claimed as a residual of frostbite, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



